       2:18-cv-02046-CSB-EIL # 86        Page 1 of 3                                        E-FILED
                                                                  Tuesday, 14 July, 2020 03:18:20 PM
                                                                       Clerk, U.S. District Court, ILCD

                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

LARRY GROVE,                                )
                                            )
                       Plaintiff,           )
                                            )
             v.                             )          Case No. 18-cv-2046
                                            )
RODNEY ALEXANDER, et al.,                   )
                                            )
                       Defendants.          )
                                            )


                                       ORDER


      A Report and Recommendation (#85) was filed by Magistrate Judge Eric I. Long

in the above cause on June 18, 2020. On that same date, a copy of the Report and

Recommendation was sent to the parties via the court’s ECF system. That Report and

Recommendation concerns Defendants’ Motion to Dismiss (#78) and Motion to Join and

Adopt (#79), and Plaintiff’s Motion to Deem Allegations as Admitted (#82).

      Regarding Defendants’ Motion to Dismiss (#78) and Motion to Join and Adopt

(#79), Judge Long recommended those motions be granted in part and denied in part.

      Specifically, Judge Long recommended that while a sanction for Plaintiff’s

dilatory tactics was warranted, the draconian sanction of dismissal was not yet

warranted. Instead, Judge Long recommended Defendants be given the opportunity to

complete their discovery process and disclose expert witnesses, but that Plaintiff be

barred from conducting any further discovery, including disclosing expert witnesses.


                                            1
          2:18-cv-02046-CSB-EIL # 86       Page 2 of 3



       Judge Long further recommended that Defendant be required to submit a

proposed discovery schedule within 14 days of the entry of this court’s ruling on the

Report and Recommendation, constructed to allow Defendants adequate time to

complete their discovery without regard for allotting time for Plaintiff to perform any

additional discovery.

       Regarding Plaintiff’s Motion (#82), Judge Long recommended that motion be

denied.

       The parties were instructed to file any objections to the Report and

Recommendation within fourteen days of being served with a copy of it. The parties

were also informed that failure to object would constitute a waiver of objections on

appeal. See Video Views, Inc. v. Studio 21, Ltd., 797 F.2d 538, 539 (7th Cir. 1986).

       The time to object to Magistrate Judge Long’s Report and Recommendation has

passed, and no party filed an objection. Therefore, following this court’s de novo

review of the Report and Recommendation and the reasons for it, this court agrees with

and accepts Magistrate Judge Long’s Report and Recommendation (#85). This court

agrees that Defendants’ Motion to Dismiss (#78) and Motion to Join and Adopt (#79)

should be GRANTED IN PART and DENIED IN PART as Judge Long recommended,

and that Plaintiff’s Motion to Deem Allegations as Admitted (#82) should be DENIED.

       IT IS THEREFOR ORDERED THAT:

   (1) The Report and Recommendation (#85) is ACCEPTED by this court.

   (2) Defendants’ Motion to Dismiss (#78) and Motion to Join and Adopt (#79) are



                                              2
    2:18-cv-02046-CSB-EIL # 86       Page 3 of 3



   GRANTED in part and DENIED in part. Plaintiff is BARRED from conducting

   any further discovery, including disclosure of any expert witnesses. Defendants

   shall, within 14 days of the entry of this order, submit a discovery schedule

   constructed to allow Defendants adequate time to complete their discovery

   without regard for allotting time for Plaintiff to perform any additional

   discovery.

(3) Plaintiff’s Motion to Deem Allegations as Admitted (#82) is DENIED.

         ENTERED this 14th day of July, 2020

                         s/ Colin Stirling Bruce
                           COLIN S. BRUCE
                         U.S. DISTRICT JUDGE




                                        3
